Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1.	Claims 1-3, 6-13, and 15-23 are all the claims.
2.	Claims 4, 5, and 14 have been canceled, new claims 17-23 have been added and Claims 1-3, 6-8, 10-13, 15, and 16 have been amended in the Response of 4/15/2021.
3.	Claims 1-3, 6-13, and 15-23 are all the claims under examination.
4.	This Office Action is final. Applicants amendment of the claims raises new grounds for objection and rejection.

Information Disclosure Statement
5.	The IDS of 12/22/2020 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 10, 13 and 14 for formalities is withdrawn.
a) Applicants have explained and amended the claims to clarify the distinction between ch14.18/CHO or ch14.18/SP2/0 for Claim 10, to delete APN311 from Claim 13 and to cancel Claim 14. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph


	a) Applicants have amended generic Claim 1 to indicate the patient is “in need thereof”.
	b) Applicants have amended Claims 1-16 to delete “without concomitantly” (Claim 1) and “not concomitantly” (Claims 6 and 7)     .
	c) Applicants explanation that the limitations without being present in the same but reflective of options for the method steps in both Claims 2 and 16 are found persuasive.
	
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 4-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for recit5ing a negative proviso is moot for the canceled claims. 

Written Description
9.	The rejection of Claims 1-9, 11-12 and 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended the claims to recite the chimeric or humanized 14.18 antibody for use in the treatment cycle method of cancer treatment.

Claim Rejections - 35 USC § 102
10.	The rejection of Claims 1, 
	Applicants allege according to the abstract, chl4.18 was administered at 20 mg/m2/d during 5 days in six cycles every 2 months. 
The Examiner respectfully disagrees with the allegation for the treatment cycle of Simon. Simon expressly teaches “The MAB ch14.18 treatment regimen consisted of an infusion of 20 mg/m2/d during 8 to 12 hours on 5 subsequent days. This cycle was repeated every 2 months for a total of six cycles.” 
The instant claimed treatment cycle of 28-49 days (or 4-7 weeks or 1 to 1.75 months) does not encompass the treatment cycle of Simon.

11.	The rejection of Claims 1, 4, 6-11 and 13-14 under 35 U.S.C. 102b as being anticipated by Yu et al (Journal of Clinical Oncology, 1998, Vol. 16, pp. 2169-2180, reference of the IDS filed 2/6/2020) is withdrawn.
	Applicants allege repeated courses of ch14.18 were administered at time intervals of 2 to 3 weeks which is distinguishable from the treatment cycle of the instant claimed.

12.	The rejection of Claims 1, 4, 6-9 and 11-12 under 35 U.S.C. 102b as being anticipated by Cheung et al (International Journal of Oncology, 1998, vol. 12, pp. 1299-1306’ PTO 892 form 2/6/2020) is withdrawn.



Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13.	The rejection of Claims 1, 6-9, and 12 (and new Claim 17) under pre-AIA  35 U.S.C. 102b as being anticipated by Raffaghello et al (Cancer Letters 197 (2003) (205-209) cited in the 892 form 2/6/2020) is maintained and as evidenced by Mujoo et al. (Cancer Res. 49 (1989) 2857-2861) cited in the 892 form 2/6/2020).
	New Claim 17 is included for reciting a 5 week (or 35 day) cycle.
	Applicants allege Raffaghello describes a dose ranging study of 14G2a antibody in a mouse model. As noted in the final paragraph of page 206 left column, 14G2a is a murine antibody. The mice were treated with five weekly doses of the antibody, according to the passage spanning pages 207-208.
	Response to Arguments
	The chimeric 14.18 antibody under the BRI standard is not limited to what is meant for the term “chimeric.” The specification provides no definition for the term “chimeric”. As evidenced by Mujoo, the 14G2a antibody is a derivative of the 14.18 antibody comprising the CDRs from the 14.18 antibody (heavy chain VH and light chains) but with an isotype switch from the native IgG3 to an IgG2 to render the 14G2a construct. Accordingly, the instant claimed “chimeric 14.18 antibody” reads on and encompasses the chimeric 14G2a antibody of Raffaghello.
	As regards the meaning of the phrase “5 weekly doses”, the instant claimed treatment cycle comprises at least one cycle and which lasts 28 to 49 days. By simple calculation, 28 days is approximately 4 weeks and 49 days is 7 weeks, hence the instant claimed treatment cycle falls within the meaning of what is taught by Raffaghello as a 5 week cycle (or 35 days) (see Claim 12). 
Instant Claim 1 is silent on the number of antibody doses per week much less within a 5 week treatment cycle. 
Raffaghello teaches treating the subject patient with the anti-GD2 14G2a mAb for 5 days, which reads on Claim 12.
The claims are anticipated by Raffaghello and the rejection is maintained.

14.	The rejection of Claims 1, 
	Applicants allege Mujoo discloses IgGl, IgG2b, and IgG2a monoclonal antibodies (Mabs) produced by respective isotype switch variant hybridomas 14G1, 14G2b, or 14G2a of 14.18 parent cell line. These are all murine antibodies. Furthermore, there is no disclosure of treatment of a patient by administering a chimeric or humanized 14.18 in at least one treatment cycle, wherein the treatment cycle comprises 28 to 49 days. The antibodies were only tested by repeat injection of mice every 3 days (see page 2858 final paragraph of left column).	
Response to Arguments
	The chimeric 14.18 antibody under the BRI standard is not limited to what is meant for the term “chimeric.” The specification provides no definition for the term “chimeric”. The 14G2a antibody is a derivative of the 14.18 antibody comprising the CDRs from the 14.18 antibody (heavy chain VH and light chains) but with an isotype switch from the native IgG3 to an IgG2 to render the 14G2a construct. Accordingly, the instant claimed “chimeric 14.18 antibody” reads on and encompasses the chimeric 14G2a antibody of Mujoo.
As regards the meaning of at least one treatment cycle, wherein the treatment cycle comprises 28 to 49 days, Mujoo specifically teaches one treatment cycle. See p. 2858, Col. 1 under “Suppression of Tumor Growth In vivo” stating in part “All mice
receiving monoclonal antibodies were given injections of 200 ng Mabs each of days 2, 5, 8, 11, 14, 17, 23, 26, 29, 32, 35, 38, 41, and 44.” The/A treatment cycle of Mujoo lasts 44 days and falls within the range of a treatment cycle for the instant claims.
	As regards the statement that “the antibodies [of Mujoo] were only tested by repeat injection of mice every 3 days (see page 2858 final paragraph of left column),” the instant rejected claims are silent on the dose frequency. 
The claims are anticipated by Mujoo as evidenced by the specification.	

15.	The rejection of Claims 1, 
	Applicants allege Zeng compares the anti-neuroblastoma effect of ch14.18 antibodies ch14.18/CHO and SP2/0 in NXS2 neuroblastoma mouse model in vivo. There is no disclosure of treatment of a patient in at least one treatment cycle, wherein the treatment cycle comprises 28 to 49 days. Zeng discloses that the mice were treated with the antibody for five consecutive days beginning on day 3 post-tumor inoculation, and sacrificed 25 days after starting the antibody treatment (i.e., 28 days after tumor inoculation), according to the passage spanning pages 1312 and 1313.
	Response to Arguments
Contrary to Applicants assertion that “There is no disclosure of treatment of a patient in at least one treatment cycle, wherein the treatment cycle comprises 28 to 49 days”, Zeng teaches on p. 1313, Col. 1, “Mice were sacrificed 28 days later, or when they became moribund, and evaluated for hepatic tumor burden by wet liver weight, as previously described (Lode et al., 1997).” Instant Claim 17 recites a treatment cycle of 28 days.
Instant claim 12 recites that antibody treatment is for 5 consecutive days, which is taught by Zeng as asserted by Applicants.
The instant rejected claims are silent on the dose frequency.
The claims are anticipated by Zeng as evidenced by the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


16.	The rejection of Claims 9,840,566 (IDS of 2/6/2020) is maintained. 
	The instant application is continuation of the reference patent, shares the same foreign priority documents and their filing dates and is not afforded the safe harbor protection under 35 USC 121 against double patenting. 
The claims of the reference patent drawn to treatment cycles are Claims 10-12, but wherein the duration of the cycle(s) is not set forth. Under the Toro decision in reliance on the specification for the meaning of a treatment cycle, the reference patent teaches: “In one embodiment, one treatment cycle comprises 28 to 49 days, e.g. 28, 35, 42, or 49 days or any range in between these periods.” Accordingly, the scope of the instant claimed invention is supported and claimed by the reference patent with respect to the amended treatment range for the generic claims.
	Applicants request that the rejection be held in abeyance is granted and the rejection is maintained.

17.	The rejection of Claims 9,777,068 (IDS of 2/6/2020) is maintained. 
	The instant application shares the same foreign priority documents and their filing dates as the reference patent and is not afforded the safe harbor protection under 35 USC 121 against double patenting. 
Claims 1-7 and 9-19 of the ‘068 patent teach the limitations of the instant claims with the exception that claim 1 does not specifically state that the anti-GD2 antibody is administered without concomitant administration of Il-2 within the same treatment cycle.  Claim 8 of the ‘068 patent requires, in part, that the administration of the GD2 antibody is preceded or accompanied by administration of Il-2.  Thus, claim 1 of the patent encompasses the administration of the anti-GD2 antibody without being preceded or accompanied by Il-2 in the same treatment cycle and it would have been prima facie obvious as of the effective filing date to carry out the method of claims 1-19 of the ‘068 patent without preceding or accompanying administration of Il-2.
Applicants request that the rejection be held in abeyance is granted and the rejection is maintained.

18.	The rejection of Claims 10,294,305 (USAN 14/182776; IDS of 9/17/2020) is maintained.  
	The instant application is continuation of the reference patent and is not afforded the safe harbor protection under 35 USC 121 against double patenting.
	The claims of the reference patent drawn to treatment cycles are Claims 3-7, but wherein the duration of the cycle(s) is not set forth. Under the Toro decision in reliance on the specification for the meaning of a treatment cycle, the reference patent teaches: “In one embodiment, one treatment cycle comprises 28 to 49 days, e.g. 28, 35, 42, or 49 days or any range in between these periods.” Accordingly, the scope of the instant claimed invention is supported and claimed by the reference patent with respect to the amended treatment range for the generic claims.
	Applicants request that the rejection be held in abeyance is granted and the rejection is maintained.

19.	The provisional rejection of Claims 15/700,538 (reference application US20180134801; IDS of 2/6/2020) is maintained.
The instant application shares the same foreign priority documents and their filing dates as the reference and is not afforded the safe harbor protection under 35 USC 121 against double patenting. 
Claims 40, 42, 44, 47-49, and 52-61 of the ‘538 application teach the limitations of the instant claims with the exception that claim 1 does not specifically state that the anti-GD2 antibody is administered without concomitant administration of Il-2 within the same treatment cycle.  Amended Claim 40 recites “at least partially accompanies the period of time of the administration of the preparation comprising the anti-GD2 antibody” (which is ambiguous and indefinite) ‘538 application requires, in part, that the administration of the GD2 antibody is preceded or accompanied by administration of Il-2.  Thus, claim 40 of the application encompasses the administration of the anti-GD2 antibody without being preceded or accompanied by Il-2 in the same treatment cycle and it would have been prima facie obvious as of the effective filing date to carry out the method of claims 40, 42, 44, 47-49, and 52-61of the ‘538 application without preceding or accompanying administration of Il-2.
Applicants request that the rejection be held in abeyance is granted and the rejection is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.	The provisional rejection of Claims 15/824,055 (reference application US20180258183; IDS of 2/6/2020) is maintained. 
	The instant application is continuation of the reference application and is not afforded the safe harbor protection under 35 USC 121 against double patenting. 
	The light and heavy chain sequences of the reference patent claims are drawn to and correspond to the instant claimed 14.18 antibody. The dose range regimen for the reference patent generic claim recites precisely what is recited in instant Claim 12.
Applicants request that the rejection be held in abeyance is granted and the rejection is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.	The rejection of Claims 43 of co-pending Application No. 16/920,880 (Track One reference application US20200332021; IDS of 2/6/2020; now USPN 10/995,147) is maintained. 
	The instant application is continuation of the reference patent and is not afforded the safe harbor protection under 35 USC 121 against double patenting. The single allowed claim of the reference patent is drawn to:

    PNG
    media_image1.png
    215
    837
    media_image1.png
    Greyscale

The instant claimed treatment cycle of 28 to 49 days is overlapping with the range of the reference patent claims and the dose amount renders obvious the ranges set forth in the instant dependent claims. The instant claims are not drawn to any specific patient so the pediatric patient of the reference claims is a species against a generic patient subject.
	Applicants request that the rejection be held in abeyance is granted and the rejection is maintained.

New Grounds for Objection
Claim Objections
22.	Claims 1, 10 and 23 are objected to because of the following informalities:  Claim 1 has been amended to recite chimeric 14.18 antibody and which in order to comport with claims 10 and 23 for reciting ch14/18, should be further amended to include abbreviated nomenclature for the “ch14.18” form of the antibody. Alternatively, Claims 10 and 23 can be amended to “chimeric 14.18.” 
Appropriate correction is required.



New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23.	Claims 2-3, 11-12, 15-16 and 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 and from which the rejected claims depend has been amended to recite one of a chimeric or humanized form of the 14.18 antibody.  Each of the rejected claims recites the parent species of 14.18 rather than either one or both the amended forms. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

24.	Claims 1-3, 6-13, and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17,190,792 (Track One reference application has yet to publish). 
The instant application is continuation of the reference application and is not afforded the safe harbor protection under 35 USC 121 against double patenting. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ch14.18?CHO and ch14.18SP2/0 chimeric antibodies used in treatment methods for neuroblastomas are so well known and the treatment cycles and dose ranges overlapping between the claims, the ordinary artisan could reasonably determine the claimed subject matter as falling within the generic claims of the instant application would be species thereto.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
25.	No claims are allowed.
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643